Citation Nr: 1456348	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  14-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran's annual countable income is excessive for receipt of nonservice-connected pension, including special monthly pension (SMP).




ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1943 to November 1945, so during World War II.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Because of the Veteran's age, the Board advanced his appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Unfortunately, however, this claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.

The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar-for-dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute every year and is reduced by the Veteran's countable annual income.  "Annual income" includes the Veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the Veteran in his custody or to whose support the Veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).

The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a Veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the maximum annual rate of pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).

At the outset, the Board sees that, since the issuance of the supplemental statement of the case (SSOC) in November 2014 - in fact, only days later - the Veteran submitted additional information regarding his and his spouse's medical expenses.  He did not waive his right to AOJ initial consideration of this additional evidence.  See 38 C.F.R. § 20.1304(c).  And although the Board now normally obtains this clarification by directly contacting him concerning whether this was his intent when submitting this additional evidence, as a means of averting an avoidable or unnecessary remand, a remand is necessary here regardless.

It appears the Board does not have the complete claims file, as the Veteran's claim and any Veterans Claims Assistance Act (VCAA) or other procedural due process notice he may have been provided is not in either the physical or electronic portion of the claims file.  Aside from this, he and his spouse have noted several times that he would like to be represented in this matter.  See statement dated in November 2014.  Therefore, if not already provided, he needs to be provided the appropriate information and forms necessary to obtain representation.

Finally, the Board sees the RO has framed the issue as a claim for non-service-connected pension, including SMP, presumably based on the Veteran and/or his spouse's alleged need for regular aid and attendance or because they are housebound.  They are elderly and may require additional in-home assistance.  However, it does not appear the AOJ has adjudicated this matter.  And if such a claim was granted, the maximum annual rate of pension would be increased to reflect this change in status to SMP, thereby changing the Veteran's annual countable income requirements for entitlement to nonservice-connected pension.

The law provides increased pension benefits to a Veteran by reason of need for aid and attendance or housebound status.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.351.

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for establishing the need for aid and attendance include consideration of whether the appellant is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c).


In determining whether there is a factual need for regular aid and attendance, the following will be accorded consideration:  the inability of the appellant to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; whether he or she requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself or herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect her from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in the above paragraph be found to exist before a favorable rating may be made.  The particular personal function which the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be constant need.  38 C.F.R. § 3.352(a).

The criteria for determining whether a claimant is in need of the aid and attendance of another person may be met if she is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.

Determinations that the Veteran or surviving spouse is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The "permanently housebound" requirement is met when the Veteran or surviving spouse is substantially confined to his or her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the lifetime.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(d).

Since this issue of entitlement to SMP has a direct bearing on the countable income issue, these claims are "inextricably intertwined."  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure the Veteran's complete claims file has been obtained (so not just his pension folder).

2.  If not already done, send the Veteran information about obtaining representation, including copies of VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) or a VA Form 21-22a (Appointment of Individual as Claimant's Representative), and allow him time to return the form and obtain representation, if desired.

3.  Develop, as necessary, the issue of entitlement to SMP for both the Veteran and his spouse, either by reason of need for regular aid and attendance or on account of being housebound, including providing all required notice and assistance.

4.  Then readjudicate this claim for nonservice-connected pension, including SMP, in light of the additional evidence, including especially considering the medical expenses the Veteran submitted recently in November 2014 that were not previously considered and that may serve to reduce his countable annual income so as to, in turn, make it below the permissible limit.  If this claim continues to be denied or is not granted to his satisfaction, send him and, if he elects, any representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

